SHAW, J.
The facts in this case are in all essential particulars the same in effect as in the second contract considered in the case of Vickrey v. Maier, ante, p. 384, [129 Pac. 273], this day decided. » The parties to this appeal have stipulated that the decision of the appeal in that case shall control the decision here. Upon the reasons stated in the opinion in that case it is obvious that the judgment of the court below in this case for the defendants was erroneous.
The judgment is reversed.
Angellotti, J., and Sloss, J., concurred.